Citation Nr: 1453932	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1970 to May 1970.  
This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On June 2011 VA examination, the examiner opined that the appellant's pes planus pre-existed service and is congenital; however, he did not indicate whether or not the appellant's pes planus is a disease or defect.  As the June 2011 VA examiner's opinion did not fully address the complex medical questions presented in this case, a remand is necessary to secure an addendum medical opinion.  

Furthermore, on June 2011 VA examination, the appellant reported that he was receiving Social Security Administration (SSA) disability benefits.  Such records are not associated with the record.  SSA records are constructively of record, may contain pertinent information, and must be secured.  See 38 C.F.R. § 3.159(c)(2).  

Finally, the most recent records of VA treatment in the record are from September 2011.  As updated records of treatment he receives may well be pertinent to the claims on appeal, and because the case is being remanded anyway, the updated records must be sought.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ must secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the appellant has received for pes planus since September 2011.  

2. The AOJ should obtain from SSA a copy of the determination on the appellant's claim for SSA disability benefits, and all records considered in connection with the determination.  If such records are unavailable, the reason why that is so must be noted in the record.  

3. Thereafter, the AOJ should return the entire record to the June 2011 VA examiner for review and an addendum opinion regarding the nature and etiology of the appellant's pes planus.  If the June 2011 VA examiner is unavailable to provide the addendum opinion, the AOJ should arrange for another appropriate physician to review the record and provide the opinion sought.  The entire record, including a copy of this remand, must be reviewed by the examiner.  Based on a review of the entire record, the examiner should provide opinions that respond to the following:  

(a) Please identify whether the appellant's pes planus is a congenital disease or defect (Note:  Generally, a disease is capable of improvement or deterioration while a defect is static.)

(b) If the appellant's pes planus is a congenital disease, the VA examiner should render the following medical opinions:  

(i) Is it at least as likely as not (i.e., a 50% or greater probability) that the pre-existing disability was aggravated (i.e., underwent a permanent increase in severity) in service?  The examiner should only consider the appellant's period of active duty service from March 24, 1970, to May 12, 1970.  

(ii) If the response to the preceding question is affirmative, is it clear and unmistakable (i.e., undebatable, obvious, or manifest) that the increase in severity during that period of service was due to the natural progress of the disease?

In responding to these questions, the VA examiner should note that temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravated in service" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the VA examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

(c) If the appellant's pes planus is a congenital defect, is it at least as likely as not (i.e., a 50% or greater probability) that there was a superimposed disease or injury during military service that resulted in additional disability?  

(d) If it is the examiner's opinion that there is no clear and unmistakable evidence that pes planus was not aggravated by service and that there was no superimposed injury in service, the appellant is presumed sound at service entrance, and the question becomes one of whether the pes planus is directly related to service.  In which case, the examiner is requested to answer the following question:  

Is it at least as likely as not (i.e., a 50% or greater probability) that the appellant's pes planus is etiologically related to his service (from March 24, 1970, to May 12, 1970)?

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the appellant and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

